NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2032-21

MISTY ELGERSMA and
ANDREW R. ELGERSMA,

          Plaintiffs-Respondents,

v.

COLTON C. CUNNINGHAM,

          Defendant-Respondent,

and

KALI EFAW,

     Defendant-Appellant.
__________________________

                   Submitted September 12, 2022 – Decided September 29, 2022

                   Before Judges Currier and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Cape May County,
                   Docket No. FD-05-0032-21.

                   Burnham Douglas, attorneys for appellant (Philip S.
                   Burnham, II, on the brief).
            Respondents have not filed briefs.

PER CURIAM

      Defendant Kali Efaw appeals from the January 25, 2022 order denying her

motion for reconsideration of the prior order granting Colton Cunningham sole

custody of the parties' daughter without establishing a parenting schedule for

Efaw and granting Cunningham's application for relocation to Colorado.

Because the court mistakenly exercised its discretion in denying Efaw's

adjournment request, and erred in not setting any parenting time for Efaw and

in granting Cunningham's application for relocation without permitting oral

argument or conducting a plenary hearing, we vacate and remand for further

proceedings.

      The parties' child was born in 2016 while they were living together in

Florida. In 2018, Cunningham permitted Efaw to move with the child to New

Jersey. Shortly thereafter, the Division of Child Protection and Permanency

became involved with Efaw, and Cunningham picked up the child and brought

her to Florida to live with him. Efaw later was treated in a rehabilitation facility

in Florida. When she was released, Cunningham permitted her to visit with the

child at his apartment.




                                                                              A-2032-21
                                         2
        In July 2019, the parties entered into a consent order in New Jersey

Superior Court regarding the custody and parenting time of their child. Efaw

was designated as the parent of primary residence. Cunningham agreed to return

the child to New Jersey.

        When Efaw and her boyfriend traveled to Florida in the summer of 2020

to drop off the child for Cunningham's summer parenting time, Cunningham

immediately noticed they were "high." Cunningham contacted Efaw's mother

and stepfather, plaintiffs Misty and Andrew Elgersma, who resided in New

Jersey, expressing his concerns. In August, Misty 1 applied for an order to show

cause, seeking custody of the child upon her return to New Jersey. Cunningham

consented to the change in custody.

        On August 20, 2020, the court granted the Elgersmas temporary physical

custody. Efaw was accorded visitation with the child under the supervision of

the Elgersmas.

        In June 2021, Efaw moved for custody of the child. Cunningham arrived

in New Jersey the following month to pick up the child for his summer parenting

time and brought her to Colorado, where he had recently moved.




1
    Because plaintiffs share the same surname, we refer to Misty by her first name.
                                                                             A-2032-21
                                          3
      A different Family Part judge presided over a custody hearing in August

2021. Efaw was ordered to produce records from her doctors and therapists

detailing her diagnoses, progress, and prognosis. She did not do so. In between

hearing dates, Cunningham moved to modify the custody order and to be

designated the parent of primary residence.

      When the custody hearing continued on October 19, 2021, the judge took

very brief testimony from Efaw and the Elgersmas. The Elgersmas supported

Efaw's   application   for   custody.       Cunningham's   attorney   questioned

Cunningham, eliciting testimony that he lived in Colorado with his fiancée and

worked as a server at a "breakfast spot."

      In issuing an oral decision, the judge stated it was "in the child's best

interest between the two [parents] that Mr. Cunningham have custody." The

judge acknowledged that Cunningham had not filed an application for

relocation. Therefore, he ordered Cunningham to return the child to New Jersey

or file a motion for relocation. He granted Efaw and the Elgersmas parenting

time "as Mr. Cunningham sees fit." An October 19, 2021 order memorialized

the decision.

      Cunningham filed the requisite application for relocation and Efaw moved

for reconsideration of the custody order and opposed the relocation application.


                                                                          A-2032-21
                                        4
The day prior to the scheduled motion date, Efaw's counsel requested an

adjournment because criminal charges related to Efaw's care of the child were

pending. The record does not reflect whether the court apprised counsel it was

denying the adjournment request. But the court considered the motions the

following day.

      On January 25, 2022, the trial court denied the reconsideration motion and

granted Cunningham's application for relocation. The order stated:

            This matter having been reviewed by the court, and it
            appearing that defendant, mother Kali Efaw is unable
            to proceed, and the court having issued an order on
            October 19, 2021 with regard to the parties' child . . .
            and it appearing that the child is safe with her father,
            defendant Colton Cunningham in Colorado and for
            good cause it is . . . ordered that the application for
            reconsideration is denied as Ms. Efaw is unable to
            proceed. It is also ordered that Mr. Cunningham's
            application for relocation is granted. New Jersey
            surrenders jurisdiction. Future proceedings to be filed
            in the State of Colorado the child's home state, where
            she has resided with her father since July 2021.

      After Efaw filed her notice of appeal, the trial court supplemented its order

under Rule 2:5-1(b). The court stated that Efaw's "significant substance abuse

and lifestyle issues" resulted in the August 2020 consent order transferring

custody to the Elgersmas.




                                                                             A-2032-21
                                        5
      For the first time, the court referenced the criteria under N.J.S.A. 9:2-4(c)

to consider when ruling on a custody application. After analyzing the facts in

light of the enumerated statutory factors, the court concluded Cunningham was

the appropriate custodial parent.     The supplemental letter did not address

parenting time for Efaw.

      The court then addressed the reconsideration motion and relocation

application for which Efaw sought an adjournment and a plenary hearing. The

court stated:

            The application overlooks the fact that this court
            conducted a plenary hearing on October 19, 2021 and
            issued a ruling. . . . All four of the litigants were given
            ample opportunity to testify. . . . Efaw expressed an
            inability to move forward because of the pending
            criminal charges. Because the reconsideration motion
            asserted matters already considered by the court and
            because Efaw was unable to move forward, the court
            denied her motion.

      On appeal, Efaw contends the court erred in: denying her request for an

adjournment; granting Cunningham custody without the implementation of any

parenting schedule for her; denying her motion for reconsideration; and granting

Cunningham's relocation application without a plenary hearing.

      "We review the Family Part judge's findings in accordance with a

deferential standard of review, recognizing the court's 'special jurisdi ction and


                                                                             A-2032-21
                                        6
expertise in family matters.'" Thieme v. Aucoin-Thieme, 227 N.J. 269, 282-83

(2016) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). "Thus, 'findings

by the trial court are binding on appeal when supported by adequate, substantial,

credible evidence.'" Id. at 283 (quoting Cesare, 154 N.J. at 411-12). We will

only disturb a family court's factual findings where the findings are "manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence to ensure there is no denial of justice." Milne v. Goldenberg,

428 N.J. Super. 184, 197 (App. Div. 2012) (internal quotation marks omitted).

      We review a trial court's denial of a motion for reconsideration for an

abuse of discretion. Branch v. Cream-O-Land Dairy, 244 N.J. 567, 582 (2021)

(citing Kornbleuth v. Westover, 241 N.J. 289, 301 (2020)). However, a court's

legal decisions are reviewed de novo. Rowe v. Bell & Gossett Co., 239 N.J.

531, 552 (2019).

      In August 2020, the Elgersmas were granted custody of the child, with

Cunningham's consent. He retained the summer parenting time accorded him

under a prior consent order. He moved to Colorado in June 2021. At the time,

the Elgersmas, Efaw, and the child all lived in New Jersey. Efaw moved for

custody in June 2021. Cunningham picked the child up in July and took her to

Colorado. Cunningham never returned the child after his summer parenting time


                                                                           A-2032-21
                                       7
but instead enrolled her in school in Colorado. During this time, Efaw's custody

application was pending. Cunningham never moved for custody until after the

court held a hearing on Efaw's application.

        Following a brief hearing, the court granted Cunningham's application and

awarded him custody. The court gave some reasons for its decision and later,

after the filing of the notice of appeal, properly considered the statutory factors

under N.J.S.A. 9:2-4(c). The judge also found Cunningham to be credible. We

defer to those findings and determination.

        However, the court did not grant Efaw any parenting time despite Efaw's

and the Elgersmas' testimony that she was doing well and should be permitted

time with the child, if not full custody. The court did not inquire of Cunningham

regarding his position as to Efaw's parenting time.

        Under the previous order, Efaw had parenting time with the child

supervised by the Elgersmas. Without any supporting reasons, the October 19,

2021 order granted Efaw and the Elgersmas parenting time as "Cunningham sees

fit."

        Efaw moved for reconsideration. Cunningham filed an application for

permission to relocate with the child to Colorado. Both motions were scheduled

for the same date. After Efaw was charged with fourth-degree cruelty and


                                                                             A-2032-21
                                        8
neglect of the child, N.J.S.A. 9:6-3, she requested an adjournment of the motion

hearings.

      The court did not grant the requested adjournment but instead considered

both motions on the papers.      There were no reasons for the denial of the

postponement; the order noted that Efaw was "unable to proceed."

      Because of the magnitude of the consequences, and since Efaw had good

cause for an adjournment, it was a mistaken abuse of discretion to deny the

request. See State v. Miller, 216 N.J. 40, 65 (2013); Escobar-Barrera v. Kissin,

464 N.J. Super. 224, 233 (App. Div. 2020). The October 2021 and January 25,

2022 orders completely changed this family's dynamic and had an immense

impact on both Efaw and the parties' child. Efaw no longer had any set parenting

time with her child who now permanently lived more than 1500 miles away.

The consequences of the orders entered without a hearing caused a manifest

injustice to Efaw, requiring their reversal.

      Because the court gave sufficient reasons in its supplemental letter, we do

not disturb the grant of custody to Cunningham on the facts present here. Efaw

may make a future application, if appropriate, if she deems the circumstances

warrant a review of the custody order. However, we remand the matter to the

trial court to conduct a plenary hearing and make determinations regarding


                                                                           A-2032-21
                                         9
parenting time and whether it is in the best interests of the child to relocate with

Cunningham to Colorado. In making the relocation decision, the court must

consider the statutory factors under N.J.S.A. 9:2-4(c) and the guidance

enunciated under Bisbing v. Bisbing, 230 N.J. 309 (2017). Because the Family

Part judge made credibility findings, we direct the matter be assigned to a

different judge. See R.L. v. Voytac, 199 N.J. 285, 306 (2009) ("Because the

trial court previously made credibility findings, we deem it appropriate that the

matter be assigned to a different trial court.").

      Vacated and remanded for further proceedings in accordance with this

opinion. We do not retain jurisdiction.




                                                                              A-2032-21
                                        10